Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Response
	In Applicant’s Response dated 8/10/22, the Applicant amended claim 1, 8, 15, 21 and argued the claims previously rejected in the Office Action dated 4/22/22. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9, 12, 14-16, 19, 21, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes, United States Patent No. 7249117, in view of Knight et al., United States Patent No. 8645378 (hereinafter “Knight”), and in further view of Upstill et al., United States Patent 8037086 (hereinafter “Upstill”), Tanibuchi et al. United States Patent No. 6685565 (hereinafter “Tanibuchi”) and Abir, United States Patent No. 8874431.
Claim 1:
	Estes discloses:
wherein the system has no previous information associated with the name (see column 11 lines 24-52). Estes teaches a system having no previous information associated with a name.
wherein formation of the first concept requires no generation of structured data (see column 15 lines 30-58). Estes teaches the concepts are created from unstructured data. 
the system having no previous information associated with the word (see column 11 lines 24-52). Estes teaches a system having no previous information associated with a name.
wherein formation of the at least one second concept requires no generation of structured content (see column 15 lines 30-58). Estes teaches the concepts are created from unstructured data. 
scoring, via the processor, relationships between the first concept and the at least one second concept, resulting in scored relationships, wherein the scoring based on (1) a number of documents from a plurality of documents that include at least one aspect of the first concept or sub-concept and at least one aspect of the second concept (see column 16 lines 4-14). Estes teaches determining a relationship between the first concept and the second concept and determining which document having both concepts. The number of documents found define the relationship. The relationships are weighted based on the number of documents; and
applying probabilistic analysis to the scored relationships to identify at least one relevant concept grouping, where for each relevant concept grouping a first concept of the relevant concept grouping is a key concept associated with the entity (see column 2 lines 62 – column 3 line 9). Estes teaches the learned associations are formed using grouping of one concept with another at least one concept, based on a criteria of shared features of one or more sets from the grouping (i.e. relevant concept grouping). An interaction window constitutes a range of measurement and is the building block for measurements of conditional probability between one concept and another concept. The criteria (i.e. analyzing probability) for grouping are dynamically determined without the use of a priori classifications such as categories, topics, or classes, through satisfying conditional probability constraints between sets of learned associations;
outputting a visual representation of the at least one relevant concept grouping to a display (see column 11 lines 53 - column 12 lines 21). Estes teaches a visual representation of the relationship groups of the documents such as a concept graphs, which are the standard output Estes' invention. 

Estes fail to teach the entities being received from the user and derivations of the concepts. 
	
Knight discloses:
receiving, at a system, from a user, a name of an entity (see column 3 lines 19-44]). Knight teaches receiving a query from a user that includes a name or topic of an entity. 
forming, via the processor, a first concept using the name of the entity (see column 3 lines 19-44]). Knight teaches forming an entity based on the user’s selection.
receiving, at the system, from a user, a word which is distinct from the name of the entity (see column 3 lines 19-44). Knight teaches a user selecting one or more concepts.
 forming, via the processor, at least one second concept using the word and the plurality of associated words (see column 3 lines 19-44]). Knight teaches forming an entity based on the user’s selection.
outputting a visual representation of the relationship to a display, the visual representation identifying the number of documents which include at least one aspect of the first concept and at least one aspect of the second concept (figure 3 and 6). Knight teaches outputting a visual representation of the relationship to a display and identifying the number of documents have each concept within it.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include selecting entities and forming concepts relationships for the purpose being user friendly and efficiently identifying user-selected entities, as taught by Knight.

Estes and Knight fail to expressly disclose identifying derivations and pseudo-names of the entities.

Upstill discloses:
identifying, via a processor, a plurality of derivations of the name of the entity (see column 13 lines 11 – 31). Upstill teaches identifying a plurality of derivations of the name of the entity;
identifying, via the processor, a plurality of pseudo-names of the entity (see column 14 lines 11 – 38). Upstill teaches identifying a plurality of pseudo-names of the entity;
identifying, via the processor, a plurality of associated words for the word (see column 5 lines 4-11). Upstill teaches identifying a plurality of associated words for the word;
each pseudo-name in the plurality of pseudo-names forms a sub-concept of the first concept, resulting in sub-concepts (see column 6 lines 6-57). Upstill teaches each pseudo-name or synonym forms a sub-concept, creating sub-concepts.
eliminating correlated co-occurrences of the first concept and the second concept above a co-occurrence threshold (see column 16 lines 23-41 and column 22 lines 7-37). Upstill teaches eliminating correlated co-occurrences of the concepts to a threshold criteria. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include identifying derivation and associated words corresponding to the entity for the purpose efficiently identifying common co-occurring terms within documents, as taught by Upstill.

Tanibuchi discloses:
wherein the visual representation comprises a line between the first concept and the second concept, the line having a thickness indicative of the number of documents (see figure 19 and column 17 lines 15-57). Tanibuchi teaches the visual representation comprises a line between a first character and a second character and the thickness in the line represents the strength of the relationship;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include a visual representation relating to the strength of a relationship for the purpose being efficiently visualizing relationships, as taught by Tanibuchi. 

Abir discloses:
identifying, via the processor, a relationship between the first concept and the second concept, the relationship based on: (2) co-occurrences of the first concept and the second concept within a user-defined proximity within the plurality of documents (see column 38 lines 38 – 57, column 39 lines 8-17 and column 8 lines 45 - 67). Abir teaches identifying a relationship between occurrences between words and having a user defined proximity. The user defines the distance between the two words/ideas;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mentioned embodiment to include identifying relationships between ideas based on user-defined proximities of co-occurrences of the ideas for the purpose being efficiently determining related ideas associated with a query, as taught by Abir.

Claim 3:
	Estes, Knight, Upstill and Tanibuchi fail to expressly disclose a user defined proximity.

	Abir discloses:
wherein the user-defined proximity is within the same paragraph (see column 38 lines 38 – 57, column 39 lines 8-17 and column 8 lines 45 - 67). Abir teaches identifying a relationship between occurrences between words and having a user defined proximity. The user defines the distance between the two words/ideas.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mentioned embodiment to include user-defined proximities of co-occurrences of the ideas for the purpose being efficiently determining related ideas associated with a query, as taught by Abir. 

Claim 4:
	Estes discloses:
wherein the relationship is based on a first document from the plurality of documents and a second document from the plurality of documents that include the first concept and the second concept, wherein (1) the first document includes a first text string in a first unstructured data object from the first concept and a first text string in a first unstructured data object from the second concept, and (2) the second document includes a second text string in a second unstructured data object from the first concept and a second text string in a second unstructured data object from the second concept (see column 15 lines 42-47). Estes teaches a relationship based on a first and second document both having the first and second concept in them. Each document containing the text string of each concept.

Claim 5:
	Estes discloses:
wherein the first text string in the first unstructured data object from the first concept is different than the second text string in the second unstructured data object from the first concept (see column 15 lines 42-47). Estes teaches the concepts are different text strings. 

Claim 6:
	Estes discloses:
receiving an additional word, from a user, the additional word being distinct for the first concept and the second concept; 
determining a relationship between the first concept and the third concept, the relationship based on a number of documents from the plurality of documents that include the first concept and the third concept (see column 15 lines 42-67 and column 16 lines 4-14). Estes teaches determining a relationship between the first concept and the third concept and determining which document having both concepts. Estes teaches the relationships are based on weighted proportions to the other concepts such as a third concept. The relationship is determined based on the selected concepts;
identifying a second relationship between the first concept, the second concept, and the third concept, the second relationship based on a number of documents from the plurality of documents that include at least one aspect of the first concept, the at least one aspect of second concept, and the third concept (see column 15 lines 42-67 and column 16 lines 4-14). Estes teaches determining a relationship between the first concept and the second concept and determining which document having both concepts. Estes teaches the relationships are based on weighted proportions to the other concepts such as a second concept and/or a third concept; and
determining a fourth relationship between the first concept, the second concept, and the third concept, the fourth relationship based on a number of documents from the plurality of documents that include at least one aspect of the first concept, at least one aspect of the second concept, and at least one of the third concept (see column 15 lines 42-67 and column 16 lines 4-14). Estes teaches determining a relationship between the first concept and the second concept and determining which document having both concepts. Estes teaches the relationships are based on weighted proportions to the other concepts such as a second concept and/or a third concept; and
outputting the visual representation, additional graphics associated with the second relationship, the third relationship, and fourth relationship (see column 11 lines 53 - column 12 lines 21). Estes teaches a visual representation of the relationship of the documents such as a concept graphs, which are the standard output Estes' invention.

Knight discloses:
receiving an additional word, from a user, the additional word being distinct for the first concept and the second concept (see column 3 lines 19-44]). Knight teaches receiving a query from a user that includes a name or topic of an entity. 
forming, via the processor, a third concept using the additional word (see column 3 lines 19-44]). Knight teaches forming an entity based on the user’s selection.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include selecting entities and forming concepts relationships for the purpose being user friendly and efficiently identifying user-selected entities, as taught by Knight.

Estes and Knight fail to expressly disclose identifying derivations and pseudo-names of the entities.

Upstill discloses:
identifying, via the processor, an additional plurality of associated words for the additional word (see column 5 lines 4-11). Upstill teaches identifying a plurality of associated words for the word;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include identifying derivation and associated words corresponding to the entity for the purpose efficiently identifying common co-occurring terms within documents, as taught by Upstill.

Claim 7:
	Estes discloses:
wherein the relationship between the first concept, the second concept, and the third concept is based on the number of documents from the plurality of documents that include at least one aspect of the first concept, at least one aspect of the second concept and at least one aspect of the third concept within a proximity (see column 15 lines 42-47). Estes teaches based on document that have both concepts in proximity such as being in the same sentence.

Claim 8:
	Estes discloses:
the system has no information associated with the first concept, second concept or third concept (see column 11 lines 24-52). Estes teaches a system having no previous information associated with concepts.
performing no generation of structured data associated with the first concept, second concept, or the third concept (see column 15 lines 30-58). Estes teaches the concepts are created from unstructured data. 
performing no data cleansing with respect to the first concept, the second concept and the third concept; performing no indexing with respect to the first concept, the second concept and third concept (see column 3 line 65 – column 4 line 17). Estes teaches performing no cleansing or indexing for the concepts.
scoring, via a processor, a multilink relationship between the first concept, the second concept and the third concept, resulting in a multilink score, (see column 16 lines 4-14). Estes teaches determining a relationship between the concepts and determining which document has the concepts. The number of documents found define the relationship. The relationships are weighted based on the number of documents. 
the multilink score indicating (1) strength of a relationship between the first concept and the second concept, and (2) a strength of a second relationship between the first concept and third concept, (3) a strength of a third relationship between the second concept and the third concept, and (4) a strength of a fourth relationship between the first concept, the second concept and the third concept (see column 15 lines 42-67 and column 16 lines 4-14). Estes teaches determining a relationship between the concepts and determining which document having both concepts. Estes teaches the relationships are based on weighted proportions to the other concepts such as a second concept and/or a third concept; and
applying, via the processor, probabilistic analysis to the multilink score to identify at least one relevant concept grouping, where for each relevant concept grouping a seed concept of the relevant concept grouping is a key concept associated with the entity (see column 2 lines 62 – column 3 line 9). Estes teaches the learned associations are formed using grouping of one concept with another at least one concept, based on a criteria of shared features of one or more sets from the grouping (i.e. relevant concept grouping). An interaction window constitutes a range of measurement and is the building block for measurements of conditional probability between one concept and another concept. The criteria (i.e. analyzing probability) for grouping are dynamically determined without the use of a priori classifications such as categories, topics, or classes, through satisfying conditional probability constraints between sets of learned associations;
displaying a visual representation indicative of the multilink relationship (see column 11 lines 53 - column 12 lines 21). Estes teaches a visual representation of the relationship of the documents such as a concept graphs, which are the standard output Estes' invention. 

Knight discloses:
receiving, at a system, from a user, a first concept (see column 3 lines 19-44]). Knight teaches receiving a query from a user that includes a name or topic of an entity. 
receiving, at a system, from a user, a second concept (see column 3 lines 19-44). Knight teaches a user selecting one or more concepts.
receiving, from a user, a third concept (see column 3 lines 19-44). Knight teaches a user selecting one or more concepts.
the multilink relationship based on (1) a number of document from a plurality of document that include at least one aspect of the first concept, at least one aspect of the second concept, and at least one aspect of the third concept  (figure 3 and 6). Knight teaches outputting a visual representation of the relationship to a display and identifying the number of documents have each concept within it.


Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include selecting entities and forming concepts relationships for the purpose being user friendly and efficiently identifying user-selected entities, as taught by Knight.

Tanibuchi discloses:
displaying a visual representation indicative of the multilink relationship and the multilink score (see figure 19). Tanibuchi teaches the multilinks between concepts/characters and the thickness represents the score.
wherein the strength of the multilink relationship for the first relationship, the second relationship, the third relationship, and the fourth relationship is based on a number of documents from a plurality of documents that include at least one aspect of all of concepts associated with a given relationship; and wherein the visual representation of the multilink relationship comprises a first line between the first concept and the second concept a second line between the first concept and the third concept a third line between the second concept and the third concept and a series of lines uniting the first concept the second concept and the third concept each line in the first line, second line, third line, and series of lines having a thickness indicative of a number of documents of each respective relationship. (see figure 19 and column 17 lines 15-57). Tanibuchi teaches the visual representation comprises a line between a first character and a second character and the thickness in the line represents the strength of the relationship. Tanibuchi also teaches the ability to have multiple link relationships between 2 or more things and having the thickness indicative of the number of documents between each relationship;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include a visual representation relating to the strength of a relationship for the purpose being efficiently visualizing relationships, as taught by Tanibuchi. 

Abir discloses:
 (2) co-occurrences of the first concept, the second concept, and the third concept within a user-defined proximity within the plurality of documents (see column 38 lines 38 – 57, column 39 lines 8-17 and column 8 lines 45 - 67). Abir teaches identifying a relationship between occurrences between words and having a user defined proximity. The user defines the distance between words/ideas;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mentioned embodiment to include identifying relationships between ideas based on user-defined proximities of co-occurrences of the ideas for the purpose being efficiently determining related ideas associated with a query, as taught by Abir. 

	Estes, Knight, Tanibuchi and Abir fail to expressly disclose eliminating correlated co-occurrences of the both concepts against a criteria. 

Upstill discloses:
eliminating correlated co-occurrences of the first concept and the second concept above a co-occurrence threshold (see column 16 lines 23-41 and column 22 lines 7-37). Upstill teaches eliminating correlated co-occurrences of the concepts to a threshold criteria. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include identifying derivation and associated words corresponding to the entity for the purpose efficiently identifying common co-occurring terms within documents, as taught by Upstill.

Claim 9:
	Estes, Knight and Upstill fail to disclose a numerical value indicative of a number of documents.

	Tanibuchi discloses:
wherein the strength of the multilink relationship for the first relationship, the second relationship, the third relationship, and the fourth relationship is based on a number of documents from a plurality of documents that include at least one aspect of all of concepts associated with a given relationship; wherein the visual representation of the multilink relationship displays the number documents of each respective relationship (see figure 19 and column 17 lines 15-57). Tanibuchi teaches the visual representation comprises a line between a first character and a second character and the thickness in the line represents the strength of the relationship. Tanibuchi also teaches the ability to have multiple link relationships between 2 or more things and having the thickness between the characters indicative of the number of quantitive measure between each relationship.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include a visual representation relating to the strength of a relationship for the purpose being efficiently visualizing relationships, as taught by Tanibuchi. 

Claim 12, 14:
	Estes discloses:
wherein the strength of the first relationship, the second relationship, the third relationship, and the fourth relationship is determining using matching text between a plurality of document and is based on a number of documents from a plurality of documents that include at least one aspect of the first concept, at least one aspect of the second concept, and at least one aspect of the third concept within a proximity (see column 15 lines 42-47). Estes teaches based on document that have all concepts in proximity such as being in the same sentence. The same concept links are in all documents.

Claim 15:
	Although Claim 15 is a non-transitory computer readable medium claims, it is interpreted and rejected for the same reasons as Claim 1. 

Claim 16:
	Estes discloses:
wherein the strength of the relationship is based on a predetermined proximity of the at least one aspect of the first concept and the at least one aspect of the second concept within the plurality of documents (see column 11 lines 53 - column 12 lines 21 and column 15 lines 42-47). Estes teaches a visual representation of the relationship of the documents such as a concept graphs based on the number of documents that contain the concepts in proximity, which are the standard output Estes' invention;

Claim 19:
	Estes discloses:
displaying a third concept, the third concept being defined by a presence of the first concept and the second concept in a document (see column 15 lines 42-67). Estes teaches entering a plurality of concepts defined by terms or phrases that can include a plurality of nouns/words in combination to define a concept or theme.  The output would be to find documents that include all concepts. 

Claim 21:
	Although Claim 21 is a system claim it is interpreted and rejected for the same reasons as Claim 1. 

Claim 24:
	Estes, Tanibuchi, Upstill and Abir fail to expressly disclose forming multiple concepts with additional concepts. 

Knight discloses:
wherein the visual representation comprises illustrates additional concepts related to the first concept and the second concept (see column 4 lines 31-39). Knight displaying related concepts.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify mentioned embodiment to include selecting entities and forming concepts relationships for the purpose being user friendly and efficiently identifying user-selected entities, as taught by Knight.

Claim 25:
	Estes discloses:
wherein the relationship and visual representation are respectively based on the number document from a plurality of document that include the first concept, second concept (see column 15 lines 42-47). Estes teaches based on document that have both concepts in proximity such as being in the same sentence.

Estes fails to expressly the user-defined proximity of concepts.

Abir discloses:
 wherein the relationship is based on documents that include the concepts within a user-defined proximity (see column 38 lines 38 – 57, column 39 lines 8-17 and column 8 lines 45 - 67). Abir teaches identifying a relationship between occurrences between words and having a user defined proximity. The user defines the distance between words/ideas;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mentioned embodiment to include identifying relationships between ideas based on user-defined proximities of co-occurrences of the ideas for the purpose being efficiently determining related ideas associated with a query, as taught by Abir. 

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes, Knight, Upstill, Tanibuchi and Abir, in view of Kawai et al., United States Patent Publication 2005/0022106 (hereinafter “Kawai”), in further view of Eick et al., United States Patent No. 5596703 (hereinafter “Eick”).
Claim 11:
	Estes, Knight, Upstill, Tanibuchi and Abir fail to expressly disclose a visual relationship of multiple concepts based on the number of documents and using a shade of a color indicative of the number of document for each relationship. 

	Kawai discloses:
wherein the visual representation of the multilink relationship illustrates the strength of the first relationship, the second relationship, third relationship, and the fourth relationship is displayed indicative of a number of documents (see paragraph [0098]). Kawai teaches a visual representation having showing a number of documents having both concepts; 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify disclosed by the prior arts to include a numerical value of the number of documents that include the concepts for the purpose of efficiently visualizing the number of document in a relationship between the concepts, as taught by Kawai.

Estes, Knight, Upstill, Tanibuchi and Kawai fail to expressly disclose a display of a relationship using colors to be indicative of a value.

	Eick discloses:
wherein the relationship is displayed using a shade of a color indicative of a number for the relationship (see column 5 lines 6-42). Eick teaches the relationship is displayed using colors which are indicative of a value. Based on a values, the color is determined.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Estes, Knight, Upstill, Tanibuchi, Abir and Kawai to include using color that indicate a value to display relationships for the purpose of better visualizing distinction of relationship between objects, as taught by Eick. 

Claims 17 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes, Knight, Upstill and Tanibuchi, in view of Kawai et al., United States Patent Publication 2005/0022106 (hereinafter “Kawai”).
Claim 17:
	Estes, Knight, Upstill and Tanibuchi fail to disclose a numerical value indicative of a number of documents.

	Kawai discloses:
displaying a numerical value indicative of the number of documents (see paragraph [0098]). Kawai teaches a visual representation having showing a number of documents having both concepts.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify disclosed by Estes, Knight, Upstill, Tanibuchi and Abir to include a numerical value of the number of documents that include the concepts for the purpose of efficiently visualizing the relationship between the concepts, as taught by Kawai.

Claim 22:
	Estes, Knight, Upstill, Tanibuchi and Abir fail to disclose a numerical value indicative of a number of documents.

	Kawai discloses:
wherein the visual representation comprises a numerical value representative of the number of documents (see paragraph [0098]). Kawai teaches a visual representation having showing a number of documents having both concepts.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify disclosed by the prior arts to include a numerical value of the number of documents that include the concepts for the purpose of efficiently visualizing the number of document in a relationship between the concepts, as taught by Kawai.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes, Knight, Upstill, Tanibuchi and Abir, in view of Dexter et al., United States Patent Publication 2009/0216736 (hereinafter “Dexter”).
Claim 18:
	Estes, Knight, Upstill, Tanibuchi and Abir fail to expressly disclose a corpus of a document and also access to the full document.

	Dexter discloses:
displaying a corpus from the number of documents (see figure 12C). Dexter returns documents portions and access to the full documents in response to satisfying a search for a plurality of keywords or concepts.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Estes, Knight, Upstill, Tanibuchi and Abir to include displaying the documents as the result of a relationship between documents having the keywords for the purpose of efficiently returning documents and portions of document of relevance related to the defined search, as taught by Dexter. 

Claims 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes, Knight, Upstill, Tanibuchi and Abir, in view of Mori et al., United States Patent Publication 2005/0125400 A1 (hereinafter “Mori”).
Claim 26-27:
	Estes, Knight, Upstill, Tanibuchi and Abir fail to expressly disclose a corpus of a document and also access to the full document.

	Mori discloses:
wherein the relationship is further based on a recognition of a subject-predicate/predicate-object relationship present within natural language portion of the first concept and the second concept; (see paragraphs [0011] and [0012]). More teaches defining a relationship based on recognition the subject-predicate and predicate-object relationship present within the sentence.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Estes, Knight, Upstill, Tanibuchi and Abir to include using subject-predicate-object relationships of text to further define relationships for the purpose of efficiently utilizing natural language processing of text without the user performing any complicated functions (see paragraphs [0008] and [0009]), as taught by Mori. 

Response to Arguments
Applicant's arguments filed 8/10/22 have been fully considered but they are not persuasive. 
(1) Claims 1, 8, 15, 21:
	Applicant argues as amended, recite features not disclosed or adequately suggested by the cited combination. Specifically, the cited combination fails to disclose or adequately suggest, “applying probabilistic analysis to the scored relationships to identify at least one relevant concept grouping, where for each relevant concept grouping a first concept of the relevant concept grouping is a key concept associated with the entity” and “outputting a visual representation of the at least one relevant concept grouping to a display, the visual representation identifying the number of documents which include at least one aspect of the first concept and at least one aspect of the second concept.”
	The Examiner disagrees. 
	Estes teaches determining a relationship between the first concept and the second concept and determining which documents have both concepts. The number of documents found define the relationship and determine the weight. The relationships are weighted (i.e. scored) based on the number of documents (see column 16 lines 4-14). In the Applicant’s specification, ‘score’ is mentioned only 1 time in paragraph [1059] and is equated with ‘weights’. Also in that paragraph, it does describe weights being applied to relationships but not scores, but the Examiner is using the weighted relationships as the support for the amended claim language. The Examiner suggests further limiting the claim to define how the scores/weights are calculated and clarify if they are the same as the weights being used in the Specification.  
	Estes teaches the learned associations are formed using grouping of one concept with another at least one concept, based on a criteria of shared features of one or more sets from the grouping (i.e. relevant concept grouping). An interaction window constitutes a range of measurement and is the building block for measurements of conditional probability between one concept and another concept. The criteria (i.e. analyzing probability) for grouping are dynamically determined without the use of a priori classifications such as categories, topics, or classes, through satisfying conditional probability constraints between sets of learned associations (see column 2 lines 62 – column 3 line 9). Thus, Estes teaches the amended claim language and rejections are maintained. 

	Applicant argues it would not be obvious to one of ordinary skill in the art to combine Tanibuchi with Estes, Knight, Upstill, and Abir. Tanibuchi is directed to a “Video game device, character relationship level display method, and readable storage medium storing character relationship level display program.
	The Examiner disagrees. 
	Tanibuchi teaches the visual representation comprises a line between a first character and a second character and the thickness of the line represents the strength of the relationship (see figure 19 and column 17 lines 15-57). Although Tanibuchi is a video game, Tanibuchi has a very good teaching of the visualizing relationships. The figure shows the relationships between characters of the game and based on the thickness of the line that connects the characters depicts the relevance of the relationship. Thus, Tanibuchi, in combination with the prior arts, teaches the limitations of the claims. 

(2) Claim 11:
	Applicant argues Kawai and Eick, in combination with Estes, Knight, Upstill, Tanibuchi, and Abir, fails to disclose “applying probabilistic analysis to the scored relationships to identify at least one relevant concept grouping, where for each relevant concept grouping a first concept of the relevant concept grouping is a key concept associated with the entity” and “outputting a visual representation of the at least one relevant concept grouping to a display, the visual representation identifying the number of documents which include at least one aspect of the first concept and at least one aspect of the second concept.”
	The Examiner disagrees. 
	See the above response to these arguments in (1) Claims 1, 8, 15, 21. 

(3) Claims 17, 22
	Applicant argues Claims 17 and 22 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes, Knight, Upstill, and Tanibuchi, in view of Kawai et al., U.S. Patent Publication No. 2005/0022106 (hereinafter “Kawai’”). The Applicant respectfully traverses the rejection. Claims 17 and 22 depend from claims 15 and 21, which (as discussed above) recite features not disclosed by the cited combination.
	The Examiner disagrees. 
	See the above response to these arguments in (1) Claims 1, 8, 15, 21. 

(4) Claim 18
	Applicant argues Dexter, in combination with Estes, Knight, Upstill, Tanibuchi, and Abir, fails to remedy the deficiencies noted above. Claim 18, which depends from claim 15 while reciting additional features, is therefore patentable and in condition for allowance. Accordingly, the rejection of claim 18 under 35 U.S.C. § 103 should be withdrawn.
	The Examiner disagrees. 
	See the above response to these arguments in (1) Claims 1, 8, 15, 21. 

(5) Claim 26, 27
	Applicant argues Mori, in combination with Estes, Knight, Upstill, Tanibuchi, and Abir, fails to remedy the deficiencies noted above. Claims 26 and 27, which depends from claim 21 while reciting additional features, are therefore patentable and in condition for allowance. Accordingly, the rejection of claim 26 and 27 under 35 U.S.C. § 103 should be withdrawn.
	The Examiner disagrees. 
	See the above response to these arguments in (1) Claims 1, 8, 15, 21. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        11/16/22

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176